DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 8, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al. (US 2017/0096006) in view of Ashikaga (US 2018/0079210).
With respect to claim 1, Nakayama et al. discloses an ultrasonic sensing device (Paragraph 135) comprising: a circuit board (item 50) configured to dispose a circuit (Fig 1, wherein the circuit elements for the piezoelectric element are disposed on its surface); a piezoelectric material layer (item 70) disposed on the circuit board (Fig 1); a first electrode (item 80) formed on a surface of the piezoelectric material layer away from the circuit board (Fig 1); a second electrode (item 60) formed on the circuit board and electrically coupled to the circuit (Fig 1), wherein the piezoelectric material layer is between the first electrode and the second electrode (Fig 3).
Nakayama et al. does not disclose that the first electrode has a thickness in a range from 0.005 µm to 1 µm.
Ashikaga teaches a piezoelectric device in which the first electrode has a thickness in a range from 0.005 µm to 1 µm (Paragraph 73).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the electrode thickness of Ashikaga with the piezoelectric device of Nakayama et al. for the benefit of providing an electrode with ah thickness that is compatible with known manufacturing techniques (Paragraph 132 of Ashikaga).
With respect to claim 3, the combination of Nakayama et al. and Ashikaga discloses the ultrasonic sensing device of claim 1. Nakayama et al. discloses that the first electrode is made of a metal or an alloy (Paragraphs 66-69).
With respect to claim 7, the combination of Nakayama et al. and Ashikaga discloses the ultrasonic sensing device of claim 1. Nakayama et al. discloses a cover (item 30) on the first electrode, wherein the cover covers a side of the first electrode away from the circuit board (Fig 3).
With respect to claim 8, Nakayama et al. discloses an electronic device comprising an ultrasonic sensing device (Paragraph 135), the ultrasonic sensing device comprising: a circuit board (item 50) configured to dispose a circuit layout (Fig 1, wherein the circuit elements for the piezoelectric element are disposed on its surface); a piezoelectric material layer (item 70) on the circuit board (Fig 1); a first electrode (item 80) formed on a surface of the piezoelectric material layer away from the circuit board (Fig 1); a second electrode (item 60) formed on the circuit board and electrically coupled to the circuit (Fig 1), wherein the piezoelectric material layer is between the first electrode and the second electrode (Fig 3).
Nakayama et al. does not disclose that the first electrode has a thickness in a range from 0.005 µm to 1 µm.
Ashikaga teaches a piezoelectric device in which the first electrode has a thickness in a range from 0.005 µm to 1 µm (Paragraph 73).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the electrode thickness of Ashikaga with the piezoelectric device of Nakayama et al. for the benefit of providing an electrode with ah thickness that is compatible with known manufacturing techniques (Paragraph 132 of Ashikaga).
With respect to claim 10, the combination of Nakayama et al. and Ashikaga discloses the electronic device of claim 8. Nakayama et al. discloses that the first electrode is made of a metal or an alloy (Paragraphs 66-69).
With respect to claim 14, the combination of Nakayama et al. and Ashikaga discloses the electronic device of claim 8. Nakayama et al. discloses a cover (item 30) on the first electrode, wherein the cover covers a side of the first electrode away from the circuit board (Fig 3).
Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al. in view of Ashikaga and Horikiri et al. (US 2013/0038176).
With respect to claim 2, the combination of Nakayama et al. and Ashikaga discloses the ultrasonic sensing device of claim 1.
Nakayama does not appear to disclose that a surface roughness Ra of the first electrode is less than or equal to 0.1.
Horikiri et al. teaches a piezoelectric device in which a surface roughness Ra of the first electrode is less than or equal to 0.1 (Paragraph 78).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the electrode roughness of Horikiri et al. with the device of Nakayama et al. for the benefit of providing improved piezoelectric properties (Paragraph 78 of Horikiri et al.).
With respect to claim 9, the combination of Nakayama et al. and Ashikaga discloses the electronic device of claim 8.
Nakayama does not appear to disclose that a surface roughness Ra of the first electrode is less than or equal to 0.1.
Horikiri et al. teaches a piezoelectric device in which a surface roughness Ra of the first electrode is less than or equal to 0.1 (Paragraph 78).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the electrode roughness of Horikiri et al. with the device of Nakayama et al. for the benefit of providing improved piezoelectric properties (Paragraph 78 of Horikiri et al.).
Claims 4-6 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al. in view of Ashikaga and Kijima et al. (US 2018/0233653).
With respect to claim 4, the combination of Nakayama et al. and Ashikaga discloses the ultrasonic sensing device of claim 1.
Nakayama et al. does not disclose a flexible circuit board, wherein the flexible circuit board is electrically coupled to the first electrode and the circuit of the circuit board.
Kijima et al. teaches a piezoelectric device including a flexible circuit board (item 40, paragraph 62), wherein the flexible circuit board is electrically coupled to the first electrode and the circuit of the circuit board (Fig 2).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the flexible circuit board of Kijima et al. with the piezoelectric device of Nakayama et al. for the benefit of improving the electrical connection to the first electrode (Paragraph 62 of Kijima et al.).
With respect to claim 5, the combination of Nakayama et al., Ashikaga, and Kijima et al. disclose the ultrasonic sensing device of claim 4. Kijima et al. discloses that the flexible circuit board partially covers the first electrode and extends to cover the circuit board (Fig 2).
With respect to claim 6, the combination of Nakayama et al., Ashikaga, and Kijima et al. disclose the ultrasonic sensing device of claim 5. Kijima et al. discloses a first connecting pad and a second connecting pad (items 43 and 61a), wherein the first connecting pad is between the first electrode and the flexible circuit board to electrically couple the first electrode to the flexible circuit board (Fig 2); and the second connecting pad is between the circuit and the flexible circuit board to electrically couple the circuit to the flexible circuit board (Fig 2).
With respect to claim 11, the combination of Nakayama et al. and Ashikaga discloses the electronic device of claim 8.
Nakayama et al. does not disclose a flexible circuit board, wherein the flexible circuit board is electrically coupled to the first electrode and the circuit of the circuit board.
Kijima et al. teaches a piezoelectric device including a flexible circuit board (item 40, paragraph 62), wherein the flexible circuit board is electrically coupled to the first electrode and the circuit of the circuit board (Fig 2).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the flexible circuit board of Kijima et al. with the piezoelectric device of Nakayama et al. for the benefit of improving the electrical connection to the first electrode (Paragraph 62 of Kijima et al.).
With respect to claim 12, the combination of Nakayama et al., Ashikaga, and Kijima et al. disclose the electronic device of claim 11. Kijima et al. discloses that the flexible circuit board partially covers the first electrode and extends to cover the circuit board (Fig 2).
With respect to claim 13, the combination of Nakayama et al., Ashikaga, and Kijima et al. disclose the electronic device of claim 11. Kijima et al. discloses a first connecting pad and a second connecting pad (items 43 and 61a), wherein the first connecting pad is between the first electrode and the flexible circuit board to electrically couple the first electrode to the flexible circuit board (Fig 2); and the second connecting pad is between the circuit and the flexible circuit board to electrically couple the circuit to the flexible circuit board (Fig 2).
Response to Arguments
Applicant's arguments filed 21 March 2022 have been fully considered but they are not persuasive.
Applicant argues that the vibration plate of Nakayama does not include a circuit. However, as the lead electrodes (items 90-92) are formed on the vibration plate, it may be considered a circuit board, based on the broadest reasonable interpretation of the term.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932. The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J ROSENAU/Primary Examiner, Art Unit 2837